                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

CARL ANTHONY EUBANKS,               )
                                    )
                  Petitioner,       )                No. 2:97-cr-00110-DCN
                                    )
            v.                      )                        ORDER
                                    )
UNITED STATES OF AMERICA            )
                                    )
                  Respondent.       )
____________________________________)

       This matter is before the court on petitioner Carl Anthony Eubanks’s (“Eubanks”)

motion to vacate, set aside, or correct his federal sentence pursuant to 28 U.S.C. § 2255,

ECF No. 98, and supplemental § 2255 motion, ECF No. 107. The government filed a

motion to dismiss or, in the alternative, for summary judgment, ECF No. 113. For the

reasons set forth below, the court denies Eubanks’s motions and grants the government’s

motion.

                                  I. BACKGROUND

       On March 12, 1997, an indictment charged Eubanks of armed bank robbery in

violation of 18 U.S.C. § 2113 (Count 1); possession of a firearm during or in relation to a

crime of violence in violation of 18 U.S.C. § 924(c) (Count 2); and possession of a

weapon by a convicted felon in violation of 18 U.S.C. § 922(g)(1) and § 924(e) (Count

3). The government filed notice pursuant to 18 U.S.C. § 3559 (also known as the “three-

strikes law”) that, if convicted, Eubanks would be subject to a mandatory life sentence

based on two prior convictions. A jury found Eubanks guilty of all three counts. On

December 17, 1998, the court sentenced Eubanks to life imprisonment for Counts 1 and 3




                                             1
to run concurrently, and life imprisonment for Count 2 to run consecutively to Counts 1

and 3.

         On May 3, 2016, the Fourth Circuit granted authorization for Eubanks to file a

second or successive 2255 motion based on Johnson v. United States, 135 S. Ct. 2551

(2015). 1 On the same day, Eubanks, acting pro se, filed a motion to vacate under 28

U.S.C. § 2255. ECF No. 98. With the court’s permission, Eubanks, through his counsel,

supplemented his motion on July 27, 2016. ECF No. 107. On September 29, 2016, the

government filed its motion to dismiss, or in the alternative, for summary judgment. ECF

No. 113. On September 18, 2017, Eubanks filed his response to the government’s

motion. ECF No. 114. On July 23, 2019, Eubanks filed a response in support his

petition. ECF No. 116.

                                     II. STANDARD

         Pursuant to 28 U.S.C. § 2255(a):

         A prisoner in custody under sentence of a court established by Act of
         Congress claiming the right to be released upon the ground that the sentence
         was imposed in violation of the Constitution or laws of the United States,
         or that the court was without jurisdiction to impose such sentence, or that
         the sentence was in excess of the maximum authorized by law, or is
         otherwise subject to collateral attack, may move the court which imposed
         the sentence to vacate, set aside or correct the sentence.

The petitioner must prove the grounds for collateral attack by a preponderance of the

evidence. 2 See King v. United States, 2011 WL 3759730, at *2 (D.S.C. Aug. 24, 2011)

(citing Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958)).




         1
         Eubanks previously filed a § 2255 motion, which was denied on the merits on
March 13, 2001. ECF No. 9, 00-cv-3645.
       2
         In deciding a § 2255 petition, the court shall grant a hearing, “[u]nless the
motion and the files and records of the case conclusively show that the prisoner is entitled
                                              2
       If, on a motion to dismiss, the court considers matters outside of the pleadings,

such as a party’s supporting memoranda and attachments, the court treats the motion as

one for summary judgment. Fed. R. Civ. P. 12(d). “The court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). At the

summary judgment stage, the court must view the evidence in the light most favorable to

the non-moving party and draw all justifiable inferences in its favor. Anderson v. Liberty

lobby, Inc., 477 U.S. 242, 255 (1986).

                                   III. DISCUSSION

       Eubanks argues that, based on the Supreme Court’s ruling in Johnson, his

sentence violates the due process clause. In his supplement filed by counsel, Eubanks

expands on this argument. He contends that in light of Johnson, he no longer has the

requisite number of qualifying predicate offenses to be classified as an armed career

criminal under the Armed Career Criminal Act (“ACCA”) or as a career offender under

the United States Sentencing Guidelines (“Sentencing Guidelines”). Eubanks further

argues that his prior convictions no longer subject him to mandatory life imprisonment

under 18 U.S.C. § 3559. The common thread amongst these three sources—the ACCA,

the Sentencing Guidelines, and § 3559—is that they contain the same or similar

language, known as the residual clause, that the Johnson Court found to be

unconstitutionally vague within the ACCA.




to no relief.” 28 U.S.C. § 2255(b). The court has reviewed the record in this case and has
determined that a hearing is not necessary.
                                            3
       However, the problem that arises from Eubanks’s arguments related to the

Sentencing Guidelines and § 3559 is their timeliness. Section 2255 imposes a one-year

period of limitations, relevant here, from “the date on which the right asserted was

initially recognized by the Supreme Court, if that right has been newly recognized by the

Supreme Court and made retroactively applicable to cases on collateral review.” 28

U.S.C. § 2255(f)(3). Eubanks filed his § 2255 motion based on the newly recognized

right in Johnson that the ACCA’s residual clause is void for vagueness, which was made

retroactive by Welch v. United States, 136 S. Ct. 1257, 1365 (2016). However, the newly

recognized right in Johnson only relates to the residual clause in the ACCA, not the

residual clause in the Sentencing Guidelines or in § 3559. Indeed, in Beckles v. United

States, 137 S. Ct. 886 (2017), the Supreme Court subsequently “made clear that the right

announced in Johnson did not automatically apply to all similarly worded residual

clauses.” United States v. Brown, 868 F.3d 297, 302 (4th Cir. 2017), cert. denied, 139 S.

Ct. 14 (2018).

       The Fourth Circuit confronted a similar argument to the ones currently before the

court in Brown. The petitioner argued that, based on Johnson’s invalidation of the

ACCA’s residual clause, his resisting-arrest assault conviction could not serve as a

predicate crime of violence under U.S.S.G. § 4B1.2(a). Id. at 300. The logic of the

petitioner’s argument, like Eubanks’s argument here, was that Johnson invalidated not

only the ACCA’s residual clause but also the similar residual clause in the Sentencing

Guidelines. The Fourth Circuit rejected that argument, explaining that Beckles limited

the application of Johnson to the ACCA and that the Supreme Court has not recognized

any right related to the residual clause in the Sentencing Guidelines. The Fourth Circuit



                                             4
explained that “[i]n a future case, the Supreme Court may agree with an argument similar

to Petitioner’s that because the challenged residual clause looks like ACCA and operates

like ACCA, it is void for vagueness like ACCA.” Id. at 303. However, the Fourth

Circuit continued, “Beckles demonstrates that quacking like ACCA is not enough to

bring a challenge within the purview of the right recognized by Johnson.” Id. As such,

the court found that the petitioner’s motion was untimely in light of § 2255(f)(3)’s

requirement of a newly recognized right. Following the reasoning and holding of Brown,

Johnson does not recognize any new right that is applicable to the Sentencing Guidelines 3

or § 3559, meaning that Eubanks’s arguments as to the Sentencing Guidelines and § 3559

are untimely.

       The court acknowledges that district courts outside of the Fourth Circuit have

noted that Johnson and Dimaya leave the residual clause of § 3559 “in constitutional

doubt” and granted relief to § 2255 petitioners, in part, on that basis. United States v.

Minjarez, 374 F. Supp. 3d 977, 985, 994 (E.D. Cal. 2019); Haynes v. United States, 237

F. Supp. 3d 816, 823 (C.D. Ill.), appeal dismissed, 873 F.3d 954 (7th Cir. 2017), and

aff’d, 936 F.3d 683 (7th Cir. 2019). However, this court is bound by Fourth Circuit law

and, like the Fourth Circuit, is “constrained from reading between the lines of Booker,

Johnson, and Beckles to create a right that the Supreme Court has yet to recognize.”




       3
         In Beckles, the Supreme Court also held that the advisory Sentencing Guidelines
are not subject to a vagueness challenge, meaning that the residual clause in the advisory
Sentencing Guidelines is not void for vagueness. 137 S. Ct. at 895. Eubanks was
sentenced under the mandatory Sentencing Guidelines. As discussed in Brown, the
Supreme Court has not recognized whether or not the residual clause in the mandatory
Sentencing Guidelines are subject to a vagueness challenge. Brown filed a petition for a
writ of certiorari, giving the Supreme Court the opportunity to consider this issue, but the
Court denied the petition. Brown v. United States, 139 S. Ct. 14 (2018).
                                              5
Brown, 868 F.3d at 304. The Supreme Court has not yet recognized a right related to the

residual clauses in the Sentencing Guidelines or § 3559. As such, the court finds

Eubanks’s motion as to these two arguments to be untimely. 4

       However, Eubanks’s challenge based on the ACCA is ripe for determination, as

Johnson found the residual clause in the ACCA to be void for vagueness. Therefore, the

court is left with the question of whether, absent the residual clause, Eubanks was

properly classified and sentenced as an armed career criminal under the ACCA. Eubanks

was found guilty of being a felon in possession of a firearm under 18 U.S.C. § 922(g).

Section 924(e) provides that any person who violates § 922(g) and has three previous

convictions for a violent felony, a serious drug offense, or both shall be imprisoned for no

less than fifteen years. The statute defines “violent felony” as a crime punishable by

imprisonment for more than a year that:

       (i) has as an element the use, attempted use, or threatened use of physical
       force against the person of another; or
       (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise
       involves conduct that presents a serious potential risk of physical injury to
       another.
18 U.S.C. § 922(e)(2)(B) (emphasis added). The underlined portion of the definition is

the unconstitutionally vague residual clause. Therefore, the definitions that remain intact

after Johnson are subsection (i), known as the force clause, and the first part of subsection

(ii), known as the enumerated offense clause.


       4
         The court acknowledges that the government did not make a timeliness
argument in its motion. While the court “is not duty-bound to consider the timeliness” of
a habeas petition, the court has the power to consider it sua sponte. Hill v. Braxton, 277
F.3d 701, 705 (4th Cir. 2002). The government filed its motion prior to Beckles and
Brown, both of which have a substantial impact on the timeliness of Eubanks’s motion.
Given the development in the law since the government’s motion, which has made clear
that Eubanks’s challenges based on § 3559 and Sentencing Guidelines are untimely, the
court finds its consideration of the timeliness issue to be warranted.
                                             6
       Eubanks’s previous convictions that formed the basis for his classification as an

armed career criminal were his 1977 New York state conviction of second-degree

robbery, his 1984 New York state conviction of attempted possession of a dangerous

contraband in prison, and his 1982 New York state conviction of attempted first-degree

robbery, second-degree criminal possession of a dangerous weapon, and second-degree

attempted assault. Eubanks argues that none of his predicate offenses fall within the

enumerated offense clause, and that those offenses also do not meet the definition of a

violent felony set forth in the force clause, meaning that Eubanks is improperly classified

as an armed career criminal under the ACCA and that Eubanks’s sentence for Count 3

must be vacated.

       In response, the government contends that even if Eubanks is not longer an armed

career criminal based on Johnson, his motion is barred by the concurrent sentence

doctrine because Eubanks is serving a mandatory life sentence for Count 1 that runs

concurrently with his life sentence for Count 3. As such, the government argues,

resentencing would be futile. The court agrees and declines to review the validity of

Eubanks’s sentence for Count 3 based on the concurrent sentence doctrine.

       As recently described by the Fourth Circuit:

       The “concurrent sentence doctrine” authorizes a court to leave the validity
       of one concurrent sentence unreviewed when another is valid and carries
       the same or greater duration of punishment so long as there is no substantial
       possibility that the unreviewed sentence will adversely affect the defendant
       or, stated otherwise, so long as it can be foreseen with reasonable certainty
       that the defendant will suffer no adverse collateral consequences by leaving
       it unreviewed.
United States v. Charles, 932 F.3d 153, 155 (4th Cir. 2019). As such, in order for the

doctrine to apply: (1) the defendant must have two concurrent sentences; (2) one sentence

must be valid; (3) the valid sentence must carry a duration of punishment that is the same

                                             7
or greater than the unreviewed sentence; and (4) there must be no substantial possibility

that the unreviewed sentence will adversely affect the defendant. While the concurrent

sentence doctrine cannot be applied to avoid reviewing the validity of convictions, “the

doctrine still has continuing force as a species of harmless-error review where a

defendant seeks to challenge the legality of a sentence that was imposed for a valid

conviction, but where the challenged sentence runs concurrently with a valid sentence of

an equal or greater duration.” Id. at 160.

       In Charles, the Fourth Circuit demonstrated how the application of the concurrent

sentence doctrine works. The defendant was convicted of (1) possession of more than 50

grams of cocaine base with intent to distribute and (2) possession of a firearm by a felon

in violation of the ACCA. Id. at 155. For his drug-trafficking offense, he was sentenced

to 360 months’ imprisonment and 10 years of supervised release, and for his firearm

offense, he was sentenced to 360 months’ imprisonment and 3 years of supervised

release. His sentences were to be served concurrently. The defendant filed a § 2255

petition based on Johnson, arguing that both his designation as a career offender under

the advisory Sentencing Guidelines for his drug-trafficking offense and his designation as

an armed career criminal under the ACCA for his firearm offense were invalid. As to the

defendant’s challenge based on the advisory Sentencing Guidelines, the district court

found defendant’s argument to be foreclosed by Beckles, making his drug-trafficking

sentence valid. The district court declined to address the defendant’s firearm sentence

challenge based on the concurrent sentence doctrine, reasoning that the defendant’s

challenge to his drug-trafficking sentence was valid, that the defendant’s two sentences




                                             8
were imposed concurrently, and that any adverse collateral consequences on leaving the

defendant’s firearm sentence unreviewed were too speculative to warrant review.

       The Fourth Circuit held that the district court did not abuse its discretion by

applying the concurrent sentence doctrine to leave the defendant’s firearm sentence

unreviewed. Id. at 162. The court explained that the defendant’s challenge to his firearm

sentence had no effect on his total term of imprisonment, and the term of supervised

release for his drug-trafficking offense was longer than the term of supervised release for

the firearm offense. Moreover, the Fourth Circuit found that the defendant’s purported

adverse collateral consequence of leaving his firearm sentence unreviewed to be “highly

speculative and unrealistic.” Id. at 161. The defendant argued that, after serving his term

of imprisonment and being released from prison, he could commit a violation of his

supervised release within the first three years, and that the violation could be so serious

that the court would need to vary upward to impose a revocation sentence so that his

revocation sentence would be greater than any future revocation sentence if the firearm

sentence was reviewed and reduced. The court was unconvinced by this hypothetical,

noting that the chance of conditions precedent occurring were remote and, importantly,

the defendant was in control of his ability to avoid a violation of his supervised release.

Therefore, the Fourth Circuit concluded that the district court did not abuse its discretion

by applying the concurrent sentence doctrine.

       Here, Eubanks has two concurrent life sentences: one for Count 1 and one for

Count 3. Next, the court must determine whether Eubanks’s sentence for Count 1 is

valid. Eubanks was sentenced to life imprisonment for Count 1 pursuant to § 3559.

Section 3559 mandates that a person convicted of a serious violent felony shall be



                                              9
sentenced to life in prison if he has previously been convicted of two or more serious

violent felonies. The statute defines “serious violent felony” as:

       (i) a Federal or State offense, by whatever designation and wherever
       committed, consisting of murder (as described in section 1111);
       manslaughter other than involuntary manslaughter (as described in section
       1112); assault with intent to commit murder (as described in section 113(a));
       assault with intent to commit rape; aggravated sexual abuse and sexual
       abuse (as described in sections 2241 and 2242); abusive sexual contact (as
       described in sections 2244(a)(1) and (a)(2)); kidnapping; aircraft piracy (as
       described in section 46502 of Title 49); robbery (as described in section
       2111, 2113, or 2118); carjacking (as described in section 2119); extortion;
       arson; firearms use; firearms possession (as described in section 924(c)); or
       attempt, conspiracy, or solicitation to commit any of the above offenses;
       and


       (ii) any other offense punishable by a maximum term of imprisonment of
       10 years or more that has as an element the use, attempted use, or threatened
       use of physical force against the person of another or that, by its nature,
       involves a substantial risk that physical force against the person of another
       may be used in the course of committing the offense;

18 U.S.C. § 3559(c)(2)(F) (emphasis added). In a similar fashion to the ACCA’s

definition of “violent felony,” courts refer to subsection (i) as the enumerated clause, the

first portion of subsection (ii) as the force clause, and the underlined portion of

subsection (ii) as the residual clause. Eubanks was sentenced to life imprisonment based

on his prior New York state convictions of robbery in the second degree and attempted

robbery in the first degree as well as his conviction in Count 1 for armed bank robbery.

       All three of these convictions fit within the definition of “serious violent felony”

based on the enumerated clause. Eubanks’s conviction for armed bank robbery under 18

U.S.C. § 2113 is specifically enumerated in the enumerated clause. The Fourth Circuit

recently held that a New York third-degree robbery conviction is a “serious violent

felony” based on the enumerated clause. United States v. Johnson, 915 F.3d 223, 233

(4th Cir. 2019). The Fourth Circuit also quoted the Second Circuit’s conclusion that

                                              10
“there can be no question that New York State convictions for first and second degree

robbery by definition qualify as serious violent felonies under § 3559 . . . .” Id. at 231

(quoting United States v. Snype, 441 F.3d 119, 144 (2d Cir. 2006)). As such, Eubanks’s

second-degree robbery conviction falls within the enumerated clause. Moreover, the

enumerated clause also includes attempts, meaning that Eubanks’s conviction for

attempted first-degree robbery fits within the enumerated clause’s definition of “serious

violent felony.” While Eubanks acknowledges Johnson’s holding, he points out that the

Fourth Circuit’s decision created and exacerbated a circuit split on the application of the

categorial approach to § 3559 and that Johnson was docketed in the Supreme Court on

July 2, 2019. However, the Supreme Court denied certiorari on October 7, 2019,

meaning that Johnson’s holding is the final word on this issue in the Fourth Circuit.

Johnson v. United States, 140 S. Ct. 268 (2019) (Mem.). Therefore, all three of

Eubanks’s convictions qualify as “serious violent felonies,” meaning his sentence of life

imprisonment under § 3559 is valid. 5

       Eubanks’s sentence for Count 1, life imprisonment, is equal to his sentence for

Count 3, which is also life imprisonment. Eubanks has provided no argument as to

whether leaving his Count 3 sentence unreviewed will adversely affect him. Given the




       5
          The court acknowledges that it declined to consider Eubanks’s challenge to his
sentence imposed pursuant to § 3559 based on timeliness and then proceeded to consider
the validity of his § 3559 sentence in its concurrent sentence doctrine analysis. In this
case, the interplay of these two doctrines creates a tension in that one prevents inquiry
into the validity of Eubanks’s § 3559 sentence while the other mandates it. However,
because the timeliness of Eubanks’s § 3559 challenge is not jurisdictional, it is within the
court’s authority to consider the validity of his § 3559 sentence. Moreover, the court’s
conclusion that Eubanks’s § 3559 sentence is valid when applying the concurrent
sentence doctrine shows that even if Eubanks’s § 3559 challenge were timely, it would
fail.
                                             11
fact that Eubanks is serving two concurrent life sentences and then a consecutive life

sentence for Count 2, it is difficult for the court to imagine any adverse effect on Eubanks

if his sentence for Count 3 goes unreviewed. Moreover, even if Eubanks’s life

imprisonment sentence for Count 1 was somehow altered or subsequently invalidated,

Eubanks would still face a consecutive sentence of life imprisonment for Count 2.

Therefore, the court declines to review the validity of Eubanks’s sentence for Count 3

pursuant to the concurrent sentence doctrine.

       Eubanks argues that because the ACCA component of his sentence violates due

process, “his ENTIRE sentence is infected with constitutional error and he is entitled to

be resentenced.” ECF No. 107 at 3 (emphasis in original). However, as the government

points out, Eubanks cites to no authority for this proposition. Moreover, this court “has

broad discretion in crafting relief on a § 2255 claim.” United States v. Chaney, 911 F.3d

222, 225 (4th Cir. 2018)). This means that a court is not required to resentence a

defendant on all counts when the sentence of only one count is found to be invalid. In

United States v. Louthian, the Fourth Circuit found that the district court did not abuse its

discretion by declining the petitioner’s request for resentencing and instead reducing the

petitioner’s sentence that was impacted by an improper armed career criminal designation

based on Johnson while leaving the sentences for the petitioner’s other counts

undisturbed. 771 F. App’x 208, 209 (4th Cir. 2019). Therefore, if the court were to

determine that Eubanks’s ACCA sentence was invalid, it would be within the court’s

discretion to determine the appropriate manner to grant relief, and the court would not be

required to resentence Eubanks on all three counts.




                                             12
       In sum, the court finds that Eubanks’s challenges based on the Sentencing

Guidelines and § 3559 are untimely and that the concurrent sentence doctrine permits the

court to leave the validity of Eubanks’s ACCA sentence unreviewed. Rule 11(a) of the

Rules Governing Section 2255 Proceedings provides that the district court “must issue or

deny a certificate of appealability when it enters a final order adverse to the applicant.”

A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). An applicant

satisfies this standard by establishing that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. Miller–El v.

Cockrell, 537 U.S. 322, 336–38 (2003). Here, Eubanks does not meet this standard

because there is nothing debatable about the court’s resolution of his motion.

                                   IV. CONCLUSION

       For the foregoing reasons the court GRANTS the government’s motion and

DENIES Eubanks’s motions. A certificate of appealability is DENIED.

       AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

December 30, 2019
Charleston, South Carolina


                                              13
